

116 SRES 440 ATS: Designating December 14, 2019, as “Wreaths Across America Day”.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 440IN THE SENATE OF THE UNITED STATESNovember 21, 2019Ms. Collins (for herself, Mr. King, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating December 14, 2019, as Wreaths Across America Day.
	
 Whereas, in 1992, the Wreaths Across America project— (1)began by establishing an annual tradition of donating and transporting Maine balsam fir veterans’ wreaths to Arlington National Cemetery each December and placing those wreaths on the graves of fallen heroes buried there; and
 (2)placed 5,000 donated veterans' wreaths at Arlington National Cemetery; Whereas, during the 28-year period preceding the date of adoption of this resolution, more than 7,882,300 wreaths were sent to locations, including national cemeteries and veterans memorials in every State and overseas;
 Whereas the mission of the Wreaths Across America project, to Remember, Honor, Teach, is carried out in part by coordinating wreath-laying ceremonies in all 50 States and overseas, including at—
 (1)Arlington National Cemetery; (2)veterans cemeteries; and
 (3)other memorial locations; Whereas the Wreaths Across America project carries out a week-long veterans parade between the State of Maine and the Commonwealth of Virginia, stopping along the way to spread a message about the importance of—
 (1)remembering the fallen heroes of the United States; (2)honoring those who serve; and
 (3)teaching the next generation of children about— (A)the service of veterans; and
 (B)the sacrifices made by veterans and the their families to preserve freedoms enjoyed by the people of the United States;
 Whereas, in 2018, approximately 1,800,000 veterans’ wreaths were delivered to 1,644 locations across the United States and overseas, including more than 9,300 wreaths placed at the Normandy American Cemetery and Memorial in Colleville-sur-Mer, France, an increase of more than 200 locations compared to the previous year;
 Whereas, in December 2019, the tradition of escorting tractor-trailers filled with donated wreaths from Harrington, Maine, to Arlington National Cemetery will be continued by—
 (1)the Patriot Guard Riders; and (2)other patriotic escort units, including—
 (A)motorcycle units; (B)law enforcement units; and
 (C)first responder units; Whereas hundreds of thousands of individuals volunteer each December to help lay veterans’ wreaths;
 Whereas, in 2019, the trucking industry in the United States will continue to support the Wreaths Across America project by providing drivers, equipment, and related services to assist in the transportation of wreaths across the United States to more than 1,700 locations;
 Whereas the Senate designated December 15, 2018, as “Wreaths Across America Day”; and
 Whereas, on December 14, 2019, the Wreaths Across America project will continue the proud legacy of bringing veterans’ wreaths to Arlington National Cemetery: Now, therefore, be it
	
 That the Senate— (1)designates December 14, 2019, as Wreaths Across America Day;
 (2)honors— (A)the Wreaths Across America project;
 (B)patriotic escort units, including— (i)motorcycle units;
 (ii)law enforcement units; and (iii)first responder units;
 (C)the trucking industry in the United States; and (D)the volunteers and donors involved in this worthy tradition; and
 (3)recognizes— (A)the service of veterans and members of the Armed Forces; and
 (B)the sacrifices that veterans, their family members, and members of the Armed Forces have made and continue to make for the United States, a great nation.